Citation Nr: 1512071	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a gunshot wound and fracture to the right ankle to include osteoarthritis (right ankle disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969, including service in Vietnam.  The Veteran is in receipt of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed right knee disability is not related to his military service and is not due to or aggravated by his service-connected right ankle disability.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right knee disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2013, the Board remanded this claim and ordered the AOJ to obtain outstanding records in connection with a Workers' Compensation claim filed by the Veteran and obtain an additional opinion as to the etiology of the Veteran's right knee disability if necessary.  Pursuant to the Board's remand instructions, the Veteran's outstanding Workers' Compensation claim records were obtained, and an additional VA opinion was obtained as to the etiology of the Veteran's right knee disability.  In a May 2014 supplemental statement of the case (SSOC), this claim was readjudicated.    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in January 2011, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations for his right knee disability in April 2011 and May 2014 in order to determine whether his right knee disability is related to his service-connected right ankle disability.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that a VA opinion was not obtained as to whether the Veteran's right knee disability is related to his military service.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for a right knee disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his right knee disability.  Accordingly, a VA examination as to this matter is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current right knee disability.  Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He has not requested the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.




Service connection for a right knee disability 

The Veteran contends that he has a right knee disability that is related to his military service, or alternatively his service connected right ankle disability.  Specifically, he contends that he slipped on a ladder at work in 1990, injuring his right knee, and that the slip occurred because of the instability of his service-connected right ankle.  

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of arthritis of the right knee during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until September 1990 (more than 20 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As a preliminary matter, the Board notes that the Veteran has not claimed that his current right knee disability is related to in-service combat for which he was awarded the Purple Heart, nor does the evidence of record otherwise reflect such.  Therefore, the Board finds that 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), which pertain to service connection for injuries or disease incurred or aggravated in combat, are not applicable.     

As to Hickson element (1), the competent and probative evidence of record documents diagnoses of right knee arthritis.  See, e.g., the May 2014 VA examination report.  Hickson element (1) is therefore satisfied.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his right knee disability is related to his military service, the Board finds that the competent and probative evidence of record outweighs this contention.  Crucially, his service treatment records, to include his November 1969 separation examination, indicate no suggestion of treatment for a right knee disability or injury.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of a right knee disability dating back to service is in September 1990.  This is more than 20 years after the Veteran's separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a right knee disability since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until 1990.    

Accordingly, to the extent that the Veteran contends that his right knee disability manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 20 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service right knee disability or injury or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed right knee disability and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right knee disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right knee disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his right knee disability and military service to be of minimal probative value and outweighed by the objective evidence of record which does not reflect a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a right knee disability continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for this disability is in September 1990 when the Veteran filed a Workers' Compensation claim for a right knee injury while working.  This was more than 20 years after the Veteran left service in November 1969.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of right knee symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that a right knee disability or residuals thereof was not reported at the time of his service discharge.  His November 1969 separation examination from service as well as the medical evidence of record outweigh any current assertion that his current right knee disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a right knee disability for many years after his separation from service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of right knee arthritis.  See, e.g., the May 2014 VA examination report.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for a right ankle disability.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right knee disability is due to or aggravated by his right ankle disability.

Specifically, the Veteran was afforded a VA examination in April 2011.  The VA examiner considered the Veteran's reported work-related injury in 1990 when he slipped on a ladder and that it was due to his right ankle instability.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative joint disease of the right knee and concluded that it is less likely than not that the Veteran's right ankle disability directly caused or permanently aggravated his current right knee disability.  The examiner's rationale for his conclusion was based on his finding that the Veteran's current right knee disability was more likely a result of the work injury that he sustained.  

With regard to whether the Veteran's right ankle disability caused his 1990 work injury, the Veteran was provided a VA examination in May 2014.  At that time, the Veteran's 1990 Workers' Compensation report was reviewed by the VA examiner, who noted that the report indicated that the Veteran missed a step on the ladder and that his accident had nothing to do with his right ankle giving out.  Notably, the Veteran expressed agreement with the examiner's report of the accident.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with right knee arthritis and concluded that the Veteran's right knee disability is not the result of his right ankle disability and further indicated that the right ankle disability was not the cause of the 1990 work injury.  The examiner's rationale for his conclusion was based on his finding that the Veteran's right ankle disability was not to a severity level to result in a fall of this type based on examination of the ankle and the Veteran's review of his history which was devoid of other episodes of such laxity.  Further, the examiner reported that available documentation of the 1990 Workers' Compensation report indicated that the Veteran missed a step which does not constitute making the correct step and the right ankle giving out.  

The April 2011 and May 2014 VA examination reports were based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].
The Board observes that the Veteran's wife has submitted statements detailing the severity of the Veteran's right ankle disability.  See, e.g., a statement from the Veteran's wife dated October 2006.  The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past, have presented no probative clinical evidence of a nexus between his right knee disability and his service-connected right ankle disability.  The Board finds that the Veteran and his wife as lay people are not competent to associate any of his claimed symptoms to his service-connected right ankle disability.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current right knee disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran, his wife, or any other lay person.  In the absence of evidence indicating that the Veteran or his wife have the medical training sufficient to render medical opinions, the Board must find that their contention with regard to a nexus between his right knee disability and service-connected right ankle disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran and his wife in support of his own claim is not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his right knee disability and his service-connected right ankle disability, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for right knee disability, to include as secondary to a service-connected right ankle disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


